Citation Nr: 1226898	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  05-35 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an increased rating for thoracolumbar arthritis, rated 20 percent disabling until July 6, 2010, and 40 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to December 1989.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Anchorage, Alaska.  It was remanded for additional development in March 2009, and has now been returned to the Board for appellate disposition.  The Veteran's electronic Virtual VA folder was reviewed in connection with this appeal.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in February 2009.  A copy of the hearing transcript is associated with the claims folder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

For the entire appeal period, the Veteran's thoracolumbar spine disability has been manifested by forward flexion approximating 30 degrees or less when taking into account functional impairment on use; there is no ankylosis of the thoracolumbar spine.


CONCLUSIONS OF LAW

The criteria for a 40 percent rating, but no higher, for thoracolumbar arthritis have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).

In this case, the Veteran was sent a letter in June 2004, prior to the rating decision appealed herein, which explained how VA could assist the Veteran with obtaining evidence in support of his claim, and which also explained that in order to receive a higher rating for a service connected disability, it needed to be shown to have gotten worse.  He was sent another letter with this information in August 2004.  In connection with this appeal, the Veteran was sent another letter in August 2006 which again provided this information and also contained information about how VA assigns ratings and effective dates for service connected disabilities.  The claim was thereafter readjudicated, most recently in May 2011.  

Overall, the Board finds that the Veteran has been provided the type of generic notice required in increased rating claims.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Any timing deficiency was cured with readjudication of the claims in supplemental statements of the case.

In addition to providing the aforementioned notices, VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, lay statements, and a transcript of the Veteran's testimony at the February 2009 hearing.  There are no outstanding requests to obtain any identified and relevant private or VA clinical records.  The Board is not aware of the existence of any relevant records in the possession of the Social Security Administration.

The Veteran was also afforded appropriate VA examinations in connection with his claim, to include neurologic examination to investigate his report of bilateral leg pain and obtaining opinion on his employability.  These opinions led to favorable determinations in an award of service connection for neuralgia of both lower extremities and an award of a total disability rating based upon individual unemployability (TDIU).  As a result of this decision, the only means for a higher rating for the orthopedic manifestations of thoracolumbar spine disability requires thoracolumbar ankylosis which is not alleged or reasonably suggested.  The record also includes the Veteran's description of incapacitating episodes.  Thus, there is no basis for further examination in this case.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in February 2009, this AVLJ obtained clarification from the Veteran regarding his orthopedic and neurologic manifestations of service-connected thoracolumbar spine disability, and discussed with the Veteran the available forms of evidence capable of substantiating his claim.  This testimony resulted in a Board remand to determine the nature and etiology of the Veteran's bilateral leg complaints.  As such, the Board finds that it has fully complied with the Bryant requirements.

For these reasons, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case.

Increased Rating

The Veteran contends that his back disability is more severe than is encompassed by the currently assigned ratings.  At his hearing, the Veteran testified that he had progressively worse lower back pain that radiated into the legs and limited motion.  He felt that this warranted a higher rating.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Pursuant to the general rating formula for diseases and injuries of the spine, a rating of 20 percent is assigned for forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is assigned for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine.  These rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Historically, the Veteran received in service treatment for recurrent back pain.  Prior to discharge, an x-ray examination was interpreted as showing L2-L4 arthritis.  His initial VA Compensation and Pension (C&P) examination in March 1990 resulted in a diagnosis of low back pain with radiation into the legs of unknown etiology.

By rating decision dated June 1992, the RO granted service connection for lumbar arthritis with possible mild radiculopathy, and assigned an initial 10 percent rating under DC 5003-5292.  The RO also granted service connection for thoracic arthritis, and assigned an initial noncompensable rating under DC 5003-5291.

In pertinent part, a VA C&P examination in March 1992 resulted in a diagnosis of chronic low back pain with possible underlying degenerative disease of the lumbar spine.  Range of motion testing demonstrated forward flexion to 70 degrees.  He was otherwise described as having forward flexion being quite restricted with fingertips just below the level of the knees.

By rating action dated July 1992, the RO awarded a 20 percent rating for lumbar arthritis under DC 5003-5292.

In pertinent part, the Veteran filed the current claim for an increased rating in April 2004.  In a letter received July 2004, the Veteran contended that he has less range of motion of his spine than before and that he had lowered muscle strength and stamina.  He was prescribed medication for his back pain but he tried to avoid using it.  He felt that certain activities were limited by his back problems.  He described a loss of 3/4 inch of muscle from his back due to removal of hemangioma during service.

The Veteran was afforded a VA examination of his spine in July 2004.  At that time, he described low back pain which radiated to the lower extremities.  He denied incapacitating episodes in the last month, bowel or bladder symptoms.  He further described symptom flare-ups which occurred 3 to 5 times per month which required a change of activities and routine.  He took ibuprofen and Flexeril on an as-needed basis.  On examination, the examiner noted a surgical scar of the right mid-back (from service-connected hemangioma excision) with mild contraction of skin and moderate muscle loss in the paraspinal muscles from L2-L4.  Palpation elicited moderate tenderness over the right paraspinal muscles and right paraspinal defect, particularly at L3-L4.  Range of motion of the spine was painful, but the Veteran could achieve 80 degrees of forward flexion, 15 degrees of extension, 45 degrees of rotation, and 30 degrees of lateral bend.  No motor or sensory deficit of the lower extremities was identified.  X-ray examination demonstrated osteoarthritis of the lumbar spine as well as dextroscoliosis and arthritis of the thoracic spine.  Examination of the thoracic spine showed a normal spine.  It was noted that there was painful, limited motion of the lumbar spine second to a clinical presentation of osteoarthritis. 

Thereafter, a VA clinical record in January 2005 noted that the Veteran had been prescribed hydrocodone from his treating physician.  He also took Flexeril infrequently, at about 15 to 30 tablets per year.  He was also being treated for right shoulder pain.

The Veteran submitted a statement from his doctor dated in February 2005, and received in May 2005, which indicated the Veteran had the onset of lower back pain at 45 degrees of flexion, 5 degrees of extension, 5 degrees of right lateral bend, and 15 degrees of left lateral bend.  Treatment records from this physician also indicated this range of motion.

On his VA Form 9 dated in October 2005 the Veteran reported that he had decreased range of motion, flexibility, stamina, and strength.  He felt that his career choices had been limited by his back pain and that he was unable to engage in activities he once enjoyed.  

A December 2005 VA clinical record reflected the Veteran's report of taking Piroxicam, one tablet per week, for back pain.

Radiographic imagining of the lumbar spine in 2006 was interpreted as showing spondylosis at all levels, mild degenerative disk disease at L3-4, rotary scoliosis of the lumbar spine with convexity to the left, and mild straightening of the lordotic curvature.

In a letter dated July 2006, the Veteran reported that, in the past year, he continued to lose his flexibility and become more dependent upon medication.  He was taking Piroxicam several times per week to just be able to sleep after a light day of work around the house.  He did not consider his level of mobility acceptable for his age group.  He had pain in his back and legs which became more painful over time, and limited his ability to do things.  His pain had caused him to either miss more days of work, or suffer through pain while at work.  While his work duties were best described as light physical activity, he found that his flexibility greatly limited his ability to perform to the best of his ability.

A September 2006 communication from an acquaintance of the Veteran indicated that the Veteran's physical abilities and mobility had declined since service.  He was aware that the Veteran had the need for increased medication, and that the Veteran was reluctant to take medication unless truly necessary.

The Veteran's daughter submitted a letter indicating she felt her father's range of motion was reduced and he had decreased endurance.  She had noticed her father take more medications than previous, that he did not take medication needlessly, and that she was witnessing someone who had greatly reduced physical activity.

The Veteran's spine was reexamined by VA in August 2006.  At that time the Veteran reported pain in the lumbar paraspinal musculature, with episodic radiation into the bilateral lower extremities.  He described back pain of 4/10 severity.  He had exacerbations of pain of 6-7/10 severity which occurred 2 to 3 times per week, and lasting 2 to 3 days in duration.  These exacerbations were precipitated by exertional activity, and prolonged weight bearing.  The Veteran described an inability to lift greater than 5 pounds, bend at the waist greater than 2 to 3 times per hour, and required 30 to 40 minutes between tasks.  The Veteran took non steroidal anti inflammatory drugs (NSAIDs) and muscle relaxants which helped somewhat.  The Veteran did not need any devices to assist in ambulation.  The examiner observed that, at work or at home, the Veteran needed to take frequent breaks, avoids activities that involve prolonged weight bearing, and frequent bending at the waist.  He has difficulty shopping because of this.  He did not miss work due to his back disability.

The Veteran had 50 degrees of forward flexion of his spine, 20 degrees of extension, 30 degrees of right and left lateral flexion, and 30 degrees of right and left lateral rotation.  Movements were painful and slow, with pain beginning at 20 degrees and continuing throughout the range of motion.  Repetitive motion caused increased pain and stiffness with the loss of 30 degrees of forward flexion.  Pain and stiffness affected joint function equally.  Lordosis was diminished but preserved, at times the gait becomes slower and posture straighter.  During the examination guarding and grimacing were noted.  Neurologic examination revealed intact sensory with 4/5 strength over the hip, the knee and the ankle.  The examiner offered diagnoses of chronic low back pain secondary to postural changes, post-surgical, with painful limited range of motion, and well-healed surgical scar with muscle loss at L3-5 of the right paraspinal musculature.

An October 2006 private radiology report was significant for mild compression deformities of the lower and mid-thoracic spine, a moderate compression deformity at the thoracolumbar junction, and mild dextroscoliosis.

The Veteran was reexamined in October 2006.  At that time, the Veteran reported he had to bend at the knees rather than lean over in order to put on his pants and socks and tie his shoes.  He described loss of strength and pain of the back with pain radiating from the mid-back to the posterior bilateral thighs.  He had occasional numbness along with pain, but denied acute disabling flares.  His thoracic spine pain sometimes caused early awakening.  He experienced an exacerbation of thoracic spine pain when sitting for more than 45 minutes.  On examination, the Veteran's gait was normal.  The spinal contour was significant for lumbar scoliosis to the left and some flattening of the lordotic curve.  The Veteran had 80 degrees of forward flexion without pain, with loss of 5 degrees after repetition, 30 degrees of extension, 20 degrees of left lateral flexion with pain, 30 degrees of right lateral flexion, 20 degrees of left lateral rotation, and 30 degrees of right lateral rotation.  There was no obvious muscle wasting, and no reproducible numbness or tingling on examination.

In a letter dated in October 2006 the Veteran wrote that he was often unable to bend over to touch his knees.  He had radiating back pain, and took medication for his back pain.  The lack of mobility and stamina prevented him from doing some activities which he would like to do.  He rarely saw doctors for his back pain because he had been told in the past that there was nothing that they could do.  He still maintained full-time employment, but could not perform some tasks that he should be able to.  He generally described progressive loss of his ability to move his back muscles.

The Veteran's spine was again reexamined by VA in December 2007.  His problem became progressively worse and his response to treatment with medication was poor.  The Veteran reported decreased motion, stiffness, weakness, spasms, and constant dull lower back pain that radiated into the legs.  Posture had a slight tilt to the left.  There was kyphosis, lumbar flattening, and scoliosis.  

The Veteran had 50 degrees of forward flexion of his spine, with pain beginning at 30 degrees, with no additional loss of motion with repetitive use.  He had 12 degrees of extension with pain at 12 degrees.  He had 25 degrees of right lateral flexion with pain at 20 degrees and 13 degrees of left lateral flexion with pain at 10 degrees.  There was 30 degrees of left and right lateral rotation with pain at 30 degrees.  There were no additional losses of motion after repetition for any of these movements.  There was no objective spasm, atrophy, guarding or tenderness of the thoracic sacropinalis.  Neurologic examination of the lower extremities was unremarkable.

The Veteran saw a private physician for evaluation of his back in January 2009, complaining of pain that radiated through the legs.  Range of motion of the spine was 40 degrees of flexion, 12 degrees of extension, 25 degrees of right lateral bending, and 15 degrees of left lateral bending.  There was no muscle guarding at that time.  His back pain was exacerbated by cold, dampness, fatigue, movement, physical activity, standing and tension.  Neurologic examination was significant for 1/4 reflexes at the ankles.  The examiner provided impressions of lumbosacral back pain, lumbosacral back degenerative disc disease, lumbosacral degenerative joint disease, lower extremity pain, lower thoracic pain and a history of lower thoracic and upper lumbar area surgery with second intention healing.  It was noted that the Veteran was doing quite well on his functions of working full-time and being independent for activities of daily living.

The Veteran was afforded a hearing before the undersigned in February 2009.  At that time, he complained of loss of motion and pain which radiated down the bottom of both legs and into his calves.  He felt that his pain was getting worse.  He took medications to treat his pain.  He testified to increasing difficulties meeting the demands of his full-time employment.  He felt unable to perform duties involving ladders, and felt his job may be in jeopardy because he was not physically meeting his work requirements.

The Veteran was treated at VA for back pain with medication.  In February 2009 some sensory abnormalities in the lower extremities were noted.

The Veteran's back was reexamined by VA in April 2009 to include an evaluation of his complaint of bilateral leg pain.  At that time the Veteran reported fatigue, decreased motion, stiffness, weakness, spasms, and a constant aching pain in the lower thoracic and lumbar spine which radiated to the legs.  He reported weekly flare ups from activities such as yard work.  During flare ups he could care for himself but he limited non-essential activities.  He reported that he lost 1-2 days of work per month due to back pain.  There were no incapacitating episodes of spine disease.  The spine disability prevented sports, severely limited exercise and recreation, chores, and shopping, and moderately affected traveling bathing, dressing, toileting, feeding, and grooming.  The Veteran reported that he lost 1 week of work in the last year due to his back disability.  

Posture was abnormal in that it was bent to the left.  The Veteran limped.  There was list, lumbar flattening, lumbar lordosis, and scoliosis.  There was no ankylosis.  There was tenderness on the left, guarding, and pain with motion.  The Veteran had 75 degrees of forward flexion, 6 degrees of extension, 12 degrees of left lateral flexion, 17 degrees of left lateral rotation, 13 degrees of right lateral flexion, and 12 degrees of right lateral rotation.  There were no additional limitations after repetition.  The examiner also found that the Veteran manifested an unpleasant and painful neuralgia down the back of both legs corresponding to the L5-S1 dermatome, but the examiner was unable to elicit sensory or motor loss.  The symptoms did cause pain and guarding with passive and active range of motion testing.  The examiner opined that the Veteran's back disability was "progressively crippling" him.  The pain had virtually eliminated physical activities.  

A private MRI examination of the lumbar spine, dated May 2009, was interpreted as showing small left-sided disc protrusion at L2-3, minimal disc bulge at L3-4, and trace disc bulge at L4-L5 and L5-S1 along with minimal facet arthrosis.

By rating decision dated November 2009, the RO granted service connection for neuralgia of the right and left lower extremities, and assigned separate 10 percent ratings for each under DC 8720 effective December 11, 2007.  The Veteran has not appealed either the initial rating or effective date of award assigned.

In statements dated December 2009, the Veteran's daughter submitted another written statement in which she said that she knows that the Veteran cannot engage in some activities that he used to enjoy.  For example, she described the simple task of oil changing as being physically challenging.  A friend of the Veteran also wrote that the Veteran had curtailed some activities that he used to enjoy, such as hunting, fishing, and woodworking.

Additionally, the Veteran wrote that he had more and more limitations due to his back as time passes.  He reported that he stopped working on July 9, 2009 due to his back pain.

The Veteran's back was reexamined by VA on July 6, 2010.  The Veteran reported constant moderate pain and stiffness in the lower back that radiated to the legs.  Posture was normal and there were no abnormal spinal contours at that time.  There was guarding, weakness, and pain with motion.  The Veteran had 30 degrees of flexion, was unable to extend his back, had 10 degrees of right and left lateral flexion, and had 30 degrees of right and left lateral rotation.  There were no additional limitations after repetition.  The Veteran was unable to do yard work or engage in physically strenuous activities due to his back pain.  The examiner opined that the severity of the Veteran's back and leg pain prevented him from working.

A September 2010 letter from the Veteran's wife reported that the Veteran was able to do less and less around the home because of his back.  He had stopped working due to his back pain, and put off performing small tasks. 

The Board also observes that the record includes photographs of the Veteran's service-connected residuals of hemangioma excision which, to a lay person, clearly shows scar and muscle abnormality.

By rating decision dated May 2011, the RO increased the disability evaluation for thoracolumbar spine disability to 40 percent disabling effective July 6, 2010.  The RO also awarded entitlement to TDIU effective July 6, 2010.

The Board finds that, for the entire appeal period, the Veteran's thoracolumbar spine disability has been manifested by forward flexion approximating 30 degrees or less when taking into account functional impairment on use; there is no ankylosis of the thoracolumbar spine

The evidence of record shows that the Veteran's thoracolumbar spine motion has widely varied during the appeal period.  For example, the Veteran demonstrated forward flexion to 80 degrees (VA examination dated July 2004), 45 degrees (private examination dated January 2005), 50 degrees (VA examination dated August 2006), 80 degrees (VA examination dated October 2006), 50 degrees (December 2007), 40 degrees (January 2009), 75 degrees (VA examination in April 2009), and 30 degrees (VA examination in July 2010.  Overall, these ranges of motion findings do not directly support a 40 percent rating for thoracolumbar spine motion under DC 5242.

However, the Board must also take into account the extent of functional impairment caused by use of the thoracolumbar spine.  For example, in August 2006, a VA examiner found that thoracolumbar spine motion was reduced 20 degrees to 30 degrees of flexion on repetitive testing.  Thus, a functional impairment to 30 degrees of forward flexion is shown which could potentially warrant the 40 percent rating based upon consideration of the DeLuca principles as well as the approximating criteria of 38 C.F.R. § 4.7.

Unfortunately, the examination reports prior to August 2006 did not properly evaluate the Veteran's functional limitations on use.  However, this lack of medical evidence is supplemented by the Veteran's reported symptomatology.  In particular, on his VA examination in 2004, the Veteran described symptom flares which occurred 3 to 5 times per month which required a change of his routine and activities.  In 2005, a private examiner reported that thoracolumbar pain began at 45 degrees, but no findings were provided as to whether there was additional motion loss with use.  The additional lay evidence repeatedly refers to the Veteran's limitation of motion and lack of endurance.

By applying the principles of 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the Veteran's thoracolumbar motion has more closely approximated loss of flexion to 30 degrees or less for the entire appeal period.  Thus, a 40 percent rating is warranted for the orthopedic manifestation of reduced motion for the entire appeal period.

However, the Board finds that any further compensation for the orthopedic manifestations of service-connected thoracolumbar spine disability have not been met at any time during the appeal period.  In this respect, there is no lay description consistent with ankylosis, and the medical examinations demonstrate active thoracolumbar spine motion.  In short, there is no lay or medical evidence of ankylosis.  As the highest rating has been assigned for motion loss, there is no further basis for consideration of a higher rating by application of 38 C.F.R. §§ 4.40 and 4.45.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board also observes that the Veteran has been assigned separate 10 percent ratings for the neurologic manifestations of thoracolumbar spine disability.  The appropriate disability ratings for these aspects of disability are not on appeal.  However, the Board may still consider whether a higher rating is warranted based upon the duration of incapacitating episodes of intervertebral disc syndrome (IVDS) during the appeal period.  

According to the Formula for Rating IVDS Based on Incapacitating Episodes, the maximum 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

Here, the Veteran describes exacerbations of pain which limit his activities but he has routinely denied incapacitating episodes of back pain.  The record on appeal does not demonstrate incapacitating episodes of IVDS having a total duration of at least 6 weeks during any 12 month period as defined in Note 1, which requires bed rest prescribed by a physician and treatment by a physician.  Thus, a higher rating is not warranted based upon the duration of incapacitating IVDS episodes during the appeal period.

Overall, the Board finds that the Veteran meets the criteria for a 40 percent rating for limitation of thoracolumbar spine motion for the entire appeal period.  The Veteran's report of symptoms and resultant functional limitations are credible and accepted in full.  However, to the extent that the statements by the Veteran and his lay witnesses can be construed as alleging thoracolumbar spine ankylosis, the Board finds that the findings from the VA and private physicians are entitled to greater probative value as they possess greater training and expertise to speak to the medical issues at hand.  There is no further doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Board's award of a 40 percent rating has accepted in full the Veteran's report of symptoms and functional limitations.  Additionally, the Veteran has been assigned separate ratings for his bilateral lower extremity neuralgia, and an award of TDIU due to the unemployability effects of his overall disability.  Thus, there are no factors or findings not taken into consideration in his overall rating.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.



ORDER

A 40 percent for thoracolumbar arthritis is granted for the entire appeal period.



____________________________________________
T.  Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


